From Wake.
It appears that the only real question here decided was as to the real property, under the issue of devisavit vel non. In the County Court a verdict was found for the plaintiff, although there was only one subscribing witness to the will. The defendant very properly appealed, and a verdict was found in favor of him in the Superior Court. As our law requires at least two subscribing witnesses to a will of land, and as it was supposed by those who had an agency in deciding this question in the County Court, that that requisite might be dispensed with, the defendant was necessarily driven to his appeal; and of course, the plaintiff ought to pay the costs. *Page 297